Citation Nr: 1046898	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-36 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected lumbar degenerative disc disease with 
spinal stenosis prior to May 15, 2008 (previously characterized 
as chronic back syndrome).  

2.  Entitlement to a disability rating in excess of 40 percent 
from May 15, 2008, for service-connected lumbar degenerative disc 
disease with spinal stenosis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1969 to March 1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection for a low back disability rated 
10 percent, effective from October 3, 2005.  In an August 2008 
rating decision increased, the RO increased the disability rating 
for the low back disability to 40 percent, effective from May 15, 
2008.  

In February 2010, a video-conference hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.    

The matters of claims to reopen service connection for 
bilateral peripheral neuropathy of the lower extremities 
and entitlement to a total rating based on individual 
unemployability (TDIU) have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

During the Veteran's February 2010 hearing it was noted that he 
had submitted additional evidence consisting of a VA Vocational 
Rehabilitation (Voc. Rehab.) assessment report, a Social Security 
Administration (SSA) decision, and a statement from his former 
spouse, with a waiver of RO consideration.  Review of the record 
reveals that this evidence has not been associated with the 
claims file.  Such evidence should be so associated if it is in 
the RO's possession, or if it cannot be located the Veteran 
should be contacted and asked to re-submit it.  

The Veteran's Voc. Rehab. folder is not associated with the 
claims file.  As it would likely contain pertinent evidence it 
must be sought.  

Although an April 2008 response from SSA indicated that the 
Veteran's medical records had been destroyed, his February 2010 
hearing testimony indicated that there may be outstanding SSA 
records (at least in the form of a decision granting benefits).  
Any SSA records that were not destroyed should be secured and 
associated with the claims file.  See Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010).   

Accordingly, the case is REMANDED for the following:

1.	Locate the evidence that the Veteran 
submitted with an RO waiver during his 
February 2010 video hearing (to include 
the Voc. Rehab. assessment report, SSA 
decision, and a statement from his former 
spouse).  If such evidence cannot be 
located the RO should send the Veteran a 
letter asking him to re-submit it. 

2.	Secure the Veteran's Voc. Rehab. Folder 
and associate it with the claims folder.  

3.	Obtain from the SSA a copy of any decision 
granting a claim by the Veteran for Social 
Security disability benefits, as well as 
copies of any and all medical records or 
examinations underlying such 
determination.  Associate all obtained 
records with the claims file.  If the 
records are not obtainable, associate 
documentation, including negative replies, 
of VA's efforts to obtain the records and 
provide the Veteran with notice compliant 
with 38 C.F.R. § 3.159(e).  

4.	Re-adjudicate the claim.  If it remains 
denied, issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



